DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5-9, 11-17, 19 and 20 are pending and under examination.


35 USC § 101 rejections withdrawn 
The rejections of claims 1, 3, 5-9, 11-17, 19 and 20 as not being directed to patent eligible subject matter under 35 USC § 101 are withdrawn in view of Applicant’s amendments to claims 1, 9 and 17. 


35 USC § 103(a) rejections withdrawn 
The rejection of claims 1, 3, 5-9, 11, 13-17 and 19 under 35 USC 103(a) as being unpatentable over Akutsu et al (Am J Gastroenterol, 1622: S694, Oct 2015) in view of Stairs et al (US 2017/0067912, published 9 March2017, filed date 27 August 2015) and Wong et al (US 2017/0115291, published 27 April 2017, filed 28 May 2015) are withdrawn in view of Applicant’s amendments to claims 1, 9 and 17.

The rejection of claims 1, 3, 4,  7, 9, 11, 12, 15, 17, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Zhang et al (Thoracic Cancer, 6:534-538, 2015), Cheng et al  (Int J Biol Markers, 30:e364-e368, Nov 2015), Ni et al (US 2018/0088111, published 29 March 2018, effective filing date 14 April 2015) and D’Incecco et al (Br J Cancer, 112:95-102, 2014) are withdrawn in view of Applicant’s amendments to claims 1, 9 and 17.

The rejection of claims 1, 3-9, 11-17, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Zhang et al (Thoracic Cancer, 6:534-538, 2015), Cheng et al  (Int J Biol Markers, 30:e364-e368, Nov 2015), Ni et al (US 2018/0088111, published 29 March 2018, effective filing date 14 April 2015) and D’Incecco et al (Br J Cancer, 

The rejections of claims 1, 3, 7, 9, 10, 11, 15 and 17 and 19 under 35 U.S.C. 103 as being unpatentable over Cheng et al (PLOSone (:e95870, 15 pages, 2014), Finkelmeier, (Zeitschrift fur Gastroenterologie, 53: A4-19, December 2015) and Liu et al (Int J Clin Exp Pathol, 8:15118-15122, Nov 2015) are withdrawn in view of Applicant’s amendments to claims 1, 9 and 17.



NEW REJECTIONS: Based on the Amendment

Claim Objections
Claims 3, 11, 12, 19 and 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1, 9 and 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 1, 9 and 17 recite that the cancer is lung cancer, kidney cancer, ovarian cancer or melanoma. Lung cancer, kidney cancer, ovarian cancer and melanoma would be considered to be solid cancer.  Thus, claims 3, 11 and 19 are broader than the claims they depend from.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

Claims 1, 3, 5-9, 11-17, 19 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. THIS IS A NEW MATTER REJECTION.
	There does not appear to be support for the term “anticancer agent” in the specification as filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5-9, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dronca et al (Society for Melanoma Research 2015 Congress, San .
The claims are drawn to a method for determining and treating cancer, the method comprising the steps of: measuring free PD-L1 (Programmed cell death-ligand 1), free PD-1 (Programmed cell death-1) and free CTLA-4 (Cytotoxic T lymphocyte antigen-4) as free protein markers in a liquid sample collected from a subject,
determining whether or not the liquid sample is a sample collected from a subject
suffering from cancer, based on measurement results of the free PD-L1, the free PD-1 and the free CTLA-4, and administering an anticancer drug to the subject when the liquid sample is determined to be collected from the subject suffering from cancer in the determining step, wherein the cancer is lung cancer, kidney cancer, ovarian cancer, or melanoma, wherein in the determination step, a predicted value acquired by multivariate analysis from measured values of the free protein markers acquired in the measurement step, wherein the multivariate analysis is logistic regression analysis.
Dronca disclose elevated soluble PD-L1 levels in patients with melanoma.
	Ni disclose measuring soluble PD-1 proteins in serum from patients with cancer, including melanoma (paragraphs 7-10, 49-54; Example 3; Figure 3)
 	Laurent disclose that melanoma cell lines secrete sCTLA-4 (page 3, 1st paragraph; page 4, 2nd column; Figure 1)
	Lee disclose methods of predicting the survival rate of subjects with melanoma comprising measuring levels of soluble CTLA-4 in serum and comparing the levels with a predetermined cutoff level (paragraphs 9, 38, 78, 79)
One of ordinary skill in the art would have been motivated to apply Dronca, Ni, Laurent and Lee’s method of detecting sPD-1, sPD-L1 and sCTLA-4 in melanoma because Dronca, Ni, Laurent and Lee disclose detecting soluble biomarkers in hepatocellular carcinoma.  The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Dronca’s disclosure of elevated soluble PD-L1 levels, Ni’s disclosure of soluble PD-1 proteins in serum from patients with melanoma, Laurent’s disclosure that melanoma cell lines secrete sCTLA-4 and Lee’s disclosure of soluble CTLA-4 in serum from subjects with melanoma because the prior art teaches that levels of sPD-1, sPD-L1 and sCTLA-4  are elevated in melanoma.
Neither Dronca, Ni, Laurent nor Lee disclose that in the determination step, a predicted value acquired by multivariate analysis from measured values of the free protein markers acquired in the measurement step, wherein the multivariate analysis is logistic regression analysis
Wong disclose the use of multivariate adaptive regression splines (MARS), Levenberg-Marquardt algorithms, Gauss-Newton algorithms, mixtures of Gaussians, gradient descent algorithms, and learning vector quantization to evaluate the presence or level of the biomarker in a sample compared to a control (paragraph 313-317)
One of ordinary skill in the art would have been motivated to apply Wong’s multivariate analysis to determine if an expression level is higher than a control to Dronca, Ni, Laurent and Lee’s method for measuring serum levels of PD-1 and PD-L1 from patients with lung cancer because Wong, Dronca, Ni, Laurent and Lee were measuring levels of biomarkers in melanoma cancer patients.  Dronca, Ni, Laurent and Lee disclose that serum levels of PD-1, PD-L1 and CTLA-4 were elevated in patients compared to control values while Dieu-Nosjean disclose that biomarker levels could be compared with a predetermined reference value as a control in melanoma.  It would have been prima facie obvious to use predetermined reference values and logistics regression analysis as described in Dieu-Nosjean and  Wong’s to Dronca, Ni, Laurent and Lee’s method for  measuring serum levels of PD-1 and PD-L1 in serum from patients with melanoma to have a method for determining cancer comprising measuring free PD-L1 free PD-1 and free CTLA-4 in a liquid sample collected from a subject with 

Applicants argue that the claimed subject matter according to the amended
claims show unexpected results as compared to the closest prior art. Applicant argues that the experimental data demonstrate that using all of PD-L 1, PD-1, and CTLA-4 as protein markers achieves higher specificity than using each of these markers separately or PD-Ll and PD-1 are used in combination. Applicant argues that as can be seen in Table 2 above, such a method shows specificity of 64.58% (PD-1 and PD-L1), 47.92% (PD-L1), and 45.83% (PD-1) which is lower than specificity of 70.83% when the claimed combination of PD-L1, PD-1 and CTLA-4 is used. Applicant argues that although evidence of unexpected results must compare the claimed invention with the closest prior art, applicant is not required to compare the claimed invention with subject matter that does not exist in the prior art. Applicant argues that in view of Table 2, if each of PD-L1, PD-1, and CTLA-4 are used separately, and when sensitivity is about 90%, specificity is lower than 50%. Applicant argues that if all the protein markers are used, and when sensitivity is about 90%, specificity reaches as high as 70.83%.
	Applicant’s arguments have been considered but are not persuasive.  It would be expected that as the number of biomarkers increase, the sensitivity and the specificity would increase. Applicant has not provided an evidence that the combination of PD-L1, PD-1, and CTLA-4 are significantly better at increasing the specificity in detecting cancer than other combinations of cancer biomarkers. Thus, it is not clear if the combination of PD-L1, PD-1, and CTLA-4 for the detection of lung cancer, kidney cancer, ovarian cancer, or melanoma was unexpected.
Furthermore, MPEP 716.02(d) states
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

	Dronca, Ni, Laurent and Lee disclose measuring levels of sPD1, sPD-L1 and sCTLA-4 in patients with melanoma. It is not clear from the specification whether levels of sPD1, sPD-L1, sCTLA-4 were determined in melanoma and/or whether the same increase in specificity was observed for 90% sensitivity in patients with melanoma. 
	 

Summary
Claims 1, 3, 5-9, 11-17, 19 and 20 stand rejected 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642